Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 11/13/20.  As directed by the amendment, claims 1, 3, 5, 7, and 10 have been amended, claims 2, 6 and 11 have been canceled, and no claims have been added. Thus, claims 1, 3-5, and 7-10 are pending in the application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 4-5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwok et al (2005/0022820) in view of Deguilio (2015/0055140).
Regarding claim 1, Kwok discloses a faceplate (Fig. 17, frame 217) for use with a cushion in a patient interface device (Fig. 17, frame 217 is used with a cushion 219), the faceplate comprising: a generally triangular shaped body having a first side adapted to engage the cushion, a second side disposed opposite the first side (Fig. 18, frame 217 is a triangular shaped body that has a first side engaging cushion 219 and a second side opposite the cushion side of the frame) and an aperture formed therein passing between the first side and the second side (Fig. 20 depicts a circular aperture that passes from the first side of the frame to the second side of the frame), the triangular shaped body having an entire height between a bottom edge and an apex edge and an entire width, perpendicular to the entire height (Fig. 18, frame 219 has an entire height (not including the joining member 214) and an entire width that is perpendicular to the entire height), between a first side edge and a second side edge (Fig. 18, the entire width spans a first side edge and a second side edge), wherein the ratio of the entire height to the entire width is 89% of the golden ratio ([0149] discloses a width of 91 mm and a height of 108 mm for a small sized frame. [0149] also discloses that these dimensions can vary up to +/- 10%.  If the height is increased by 10% and the width is decreased by 10%, the following height-to-width ratio results: (108+108*.10)/(91-91*.10) = 1.4505.  A ratio of 1.4505 is 89% of the golden ratio).
Kwok does not disclose that the ratio of the entire height to the entire width is within the range of 91% to 115% of the golden ratio. It is noted that Kwok states that the or more, but does not explicitly state the values that fall under the “or more” disclosure.
However, Deguilio teaches a method for determining sizing information for custom mask design of a facial mask wherein a control unit of the system of configured to control modifying the height and width of the facial mask in order to achieve a proper mask fit for a particular patient ([0017] discloses adjusting a template image of a mask before making a mask in order to make sure the height and width are appropriate for an individual’s facial structure).  While not stating a specific ratio between the height and the width, Deguilio teaches that proper fitting (e.g. proper height and weight) of a facial mask is needed for a good seal and for comfort of the patient (see [0004]).  Thus, Deguilio teaches that height and weight dimensions of a facial mask are variables that affect the results of a good, sealing fit that is comfortable for the patient (i.e. results effective variables).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height-to-width ratio of Kwok to be within the range of 91% to 115%, as such a modification is considered to be an obvious optimization that occurs through routine experimentation see MPEP 2144.05(II). Deguilio teaches that the width and height of a facial mask is a result-effective variable, as adjustments to both the “height” and the “width” of the mask achieves a recognized result of better fit, sealing, and comfort for the patient.  Thus, one of ordinary skill in the art would modify the dimensions of the mask to fall within the claimed range as called for by the facial geometry of particular patients.
exactly the golden ratio, this limitation would be considered obvious in view of Akhtaruzzaman (Geometrical Substantiation of Phi, the Golden Ratio and the Baroque of Nature, Architecture, Design, and Engineering).  Akhtaruzzamen teaches that the “phi” ratio is used often in design, architecture, and engineering (see Abstract) and that the relative ratio of 1.618 for the components of any structure is the perfect design (Page 14, column 2, Section 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the height to width ratio of the mask be the golden ratio.
Regarding claim 4, the modified device of Kwok has the aperture as circular in shape (Kwok, Fig. 20 depicts the aperture as circular).
Regarding claim 5, the modified device of Kwok (as modified above in the rejection of claim 1) is a patient interface device (Kwok, Fig. 17) comprising: a cushion having a bottom portion adapted to engage the face of a patient between the patient’s lower lip and chin and an apex portion adapted to engage the face of the patient at or about an upper portion of the patient’s nose at or about a point between the patient’s eyes (Kwok, Fig. 17 depicts  cushion 219 having a bottom portion that engages the face of a patient between the patient’s lower lip and chin and an apex portion that engages the patient’s face at the upper portion of the nose, between the eyes); and a faceplate (Kwok, Fig. 17, frame 217) comprising a generally triangular shaped body having a first side in engagement with the cushion, a second side disposed opposite the first side (Kwok, Fig. 18, frame 217 is a triangular shaped body that has a first side engaging cushion 219 and a second side opposite the cushion side of the frame) and an aperture 
Regarding claim 8, the modified device of Kwok has the aperture as circular in shape (Kwok, Fig. 20 depicts the aperture as circular).
Regarding claim 9, the modified device of Kwok has the cushion as custom dimensioned from one or more dimensions of facial landmarks obtained from the face of a particular patient for which the patient interface is intended (Kwok, [0149] discloses small, medium, and large sizes, indicating that cushions are “custom” made for different In re Thorpe. See MPEP 2113.  If the applicant wishes to claim the method of making the patient interface involving a step of dimensioning the cushion based on facial landmarks obtained from the face of a particular patient, the applicant should include a method claim set disclosing such limitations).
Regarding claim 10, the modified device of Kwok (as modified in the rejection of claim 1) is a method of sizing a body portion of a faceplate for use with a cushion in forming a patient interface, the method comprising: determining a distance between a bottom portion of the cushion which is adapted to engage the face of a patient between the patient’s lower lip and chin and an apex portion of the cushion which is adapted to engage the face of the patient at or about an upper portion of the patient’s nose at or about a point between the patient’s eyes (Kwok, Fig. 17 depicts a cushion 219 that has a bottom portion adapted to engage a patient’s face between the lower lip and chin and an apex portion adapted to engage a patient’s face about an upper portion of the patient’s nose between the patient’s eyes.  In creating the cushion, the manufacturer would have to determine the distance from the bottom portion of the cushion to the apex of the cushion); and forming the faceplate with a body portion having a first side adapted to engage the cushion, a second side disposed opposite the first side, an .
5.	Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kwok in view of Deguilio, as applied to claim 5 above, and further in view of Chodkowski et al (2015/0151066).
Regarding claim 9, the modified device of Kwok has the cushion as custom dimensioned from one or more dimensions of facial landmarks obtained from the face of a particular patient for which the patient interface is intended ([0149] discloses small, medium, and large sizes, indicating that cushions are “custom” made for different sized faces.  While Kwok does not disclose dimensioning the cushion from one or more dimensions of facial landmarks obtained from the face of a particular patient for which the patient interface is intended, the claim language is considered a product-by-process claim in which the determination of patentability is based on the product itself.  In this case, the product itself is the patient interface disclosed in claim 5.  Kwok discloses the In re Thorpe. See MPEP 2113.  If the applicant wishes to claim the method of making the patient interface involving a step of dimensioning the cushion based on facial landmarks obtained from the face of a particular patient, the applicant should include a method claim set disclosing such limitations).
In the alternative interpretation that claim 9 is not a product-by-process claim that is rendered unpatentable by Kwok, Chodkowski teaches a face mask comprising a face cushion custom dimensioned from one or more dimensions of facial landmarks obtained from the face of a particular patient for which the patient interface device is intended (see Abstract, which discloses shaping a cushion based on the shape of at least a portion of the face of the patient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient interface of Kwok to have the cushion as custom dimensioned from one or more dimensions of facial landmarks obtained from the face of the patient as taught by Chodkowski in order to provide the patient with a cushion that has a better fit and seal.
6.	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwok et al (2005/0022820) in view of Deguilio (2015/0055140), and further in view of Akhtaruzzaman (Geometrical Substantiation of Phi, the Golden Ratio and the Baroque of Nature, Architecture, Design, and Engineering).  .
Regarding claim 3, Kwok discloses a faceplate (Fig. 17, frame 217) for use with a cushion in a patient interface device (Fig. 17, frame 217 is used with a cushion 219), the faceplate comprising: a generally triangular shaped body having a first side adapted to 1.4505.  A ratio of 1.4505 is 89% of the golden ratio), wherein the aperture is disposed about a central point, the central point being disposed a first distance from the apex edge and a second distance from the bottom edge, wherein the first distance from the apex edge is greater than the second distance from the bottom edge (Fig. 20, depicts the aperture as centered about a central point and closer to the bottom edge).
Kwok does not disclose that the ratio of the entire height to the entire width is within the range of 91% to 115% of the golden ratio. It is noted that Kwok states that the or more, but does not explicitly state the values that fall under the “or more” disclosure.
However, Deguilio teaches a method for determining sizing information for custom mask design of a facial mask wherein a control unit of the system of configured to control modifying the height and width of the facial mask in order to achieve a proper mask fit for a particular patient ([0017] discloses adjusting a template image of a mask before making a mask in order to make sure the height and width are appropriate for an individual’s facial structure).  While not stating a specific ratio between the height and the width, Deguilio teaches that proper fitting (e.g. proper height and weight) of a facial mask is needed for a good seal and for comfort of the patient (see [0004]).  Thus, Deguilio teaches that height and weight dimensions of a facial mask are variables that affect the results of a good, sealing fit that is comfortable for the patient (i.e. results effective variables).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height-to-width ratio of Kwok to be within the range of 91% to 115%, as such a modification is considered to be an obvious optimization that occurs through routine experimentation see MPEP 2144.05(II). Deguilio teaches that the width and height of a facial mask is a result-effective variable, as adjustments to both the “height” and the “width” of the mask achieves a recognized result of better fit, sealing, and comfort for the patient.  Thus, one of ordinary skill in the art would modify the dimensions of the mask to fall within the claimed range as called for by the facial geometry of particular patients.
exactly the golden ratio, this limitation would be considered obvious in view of Akhtaruzzaman (Geometrical Substantiation of Phi, the Golden Ratio and the Baroque of Nature, Architecture, Design, and Engineering).  Akhtaruzzamen teaches that the “phi” ratio is used often in design, architecture, and engineering (see Abstract) and that the relative ratio of 1.618 for the components of any structure is the perfect design (Page 14, column 2, Section 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the height to width ratio of the mask to be the golden ratio.
The modified device of Kwok does not have the ratio of the first distance of the central point from the apex to the second distance of the central point from the bottom edge being equal to the golden ratio.
However, Akhtaruzzaman teaches that the “phi” ratio is used often in design, architecture, and engineering (see Abstract) and that the relative ratio of 1.618 for the components of any structure is the perfect design (Page 14, column 2, Section 5).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to design the ratio of the first distance to the second distance to be equal to the golden ratio as taught by Akhtaruzzaman, as such a ratio is considered aesthetically pleasing in engineering and design, while being considered the “perfect design.”
Regarding claim 7, the modified device of Kwok (as modified above in the rejection of claim 3) is a patient interface device (Kwok, Fig. 17) comprising: a cushion having a bottom portion adapted to engage the face of a patient between the patient’s .
Response to Arguments
7.	Applicant’s arguments filed 11/13/20 on Page 6 with respect to the drawing objection to the reference character “a” have been fully considered, and are persuasive.  There are currently no objections to the drawings.
8.	Applicant’s arguments filed 11/13/20 on Page 7 with respect to claim 1 and regarding Deguilio not providing the ratio of the entire height to the entire width as being within the range of 91% to 115% of the golden ratio has been fully considered, but are not persuasive.  While it is true that Deguilio does not provide the claimed ratio, Deguilio is relied upon to show that the width and the height of a mask is a results-effective variable, wherein the claimed range of 91% to 115% of the golden ratio would be obvious routine optimization. See MPEP 2144.05.  The primary reference of Kwok is close to the claimed range (i.e. 89% of the golden ratio).  Deguilio teaches that sizing the width and height of the mask has an effect on the fit and comfort of the mask on a user (i.e. the width and height parameters are “results-effective” variables), whereby it should have been obvious to try height-to-width ratios close to Kwok’s 89% of the golden ratio (e.g. between 91-115% of the golden ratio) to optimize the fit and comfort of 
9.	Applicant’s arguments filed 11/13/20 on Page 8 with respect to Akhtaruzzaman not disclosing applying the golden ratio to as mask have been fully considered, but are not persuasive.  While Akhtaruzzaman does not disclose applying the golden ratio to a mask, the many broad examples of manufacturing where the golden ratio is applied provides enough teaching to make employing the golden ratio within a mask (or any engineered device where dimensions are a consideration) obvious.  Therefore, the rejection as disclosed above in this office action is maintained.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785